

116 HR 405 IH: To permit the District of Columbia and each of the territories of the United States to provide and furnish statues honoring their citizens for placement in Statuary Hall in the same manner as statues honoring citizens of the States are provided for placement in Statuary Hall.
U.S. House of Representatives
2019-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 405IN THE HOUSE OF REPRESENTATIVESJanuary 9, 2019Ms. Plaskett introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo permit the District of Columbia and each of the territories of the United States to provide and
			 furnish statues honoring their citizens for placement in Statuary Hall in
			 the same manner as statues honoring citizens of the States are provided
			 for placement in Statuary Hall.
	
		1.Placement of statues of citizens of District of Columbia and territories in Statuary Hall
 (a)In generalSection 1814 of the Revised Statutes of the United States (2 U.S.C. 2131) is amended by adding at the end the following new sentence: For purposes of this section, the term State includes American Samoa, the District of Columbia, Guam, the Commonwealth of the Northern Mariana Islands, the Commonwealth of Puerto Rico, and the United States Virgin Islands, and the term citizen includes a national of the United States, as defined in section 101(a)(22) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(22))..
 (b)Conforming amendment relating to procedures for replacement of statuesSection 311 of the Legislative Branch Appropriations Act, 2001 (2 U.S.C. 2132) is amended by adding at the end the following new subsection:
				
 (f)For purposes of this section— (1)the term State includes American Samoa, the District of Columbia, Guam, the Commonwealth of the Northern Mariana Islands, the Commonwealth of Puerto Rico, and the United States Virgin Islands; and
 (2)in the case of the District of Columbia, the Council of the District of Columbia shall be treated as the legislature and the Mayor of the District of Columbia shall be treated as the Governor..
			